DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 4, 2021 has been entered.
 Response to Amendment
In response to the amendment received on March 4, 2021:
Claims 1-14 are pending;
The prior art rejections to You et al. set forth in the previous Office Action are withdrawn in light of the amendment.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the invention of at least claim 1, wherein the pouch case comprises the first and second accommodation portions, sealing portion and connection portion with the connection portion formed with the same depth as that of the first and second accommodation portions and protrusions are formed at opposite sides of the connecting portion in a length direction, each of the protrusions protruding from a bottom surface of the connecting portion positioned inside the pouch case surrounded by the sealing portion to a predetermined height in a direction toward the sealing portion, the protrusion formed at one side of the connecting portion is formed from an inner side of the sealing portion positioned at one end portion of the connecting portion to the other side of the connecting portion by a predetermined length, and the protrusion formed at the other side of the connecting portion is formed from an inner side of the sealing portion positioned at the other end of the connecting portion to one side of the connecting portion by a predetermined length.
The Examiner agrees with Applicant’s remarks filed on pages 9-11 of the response filed on March 4, 2021 with respect to the differences between the claimed invention and the pouch of You.  Claim 1 now appears to define the protrusions such that the protrusions therein are materially different from the protruding portions of You.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283.  The examiner can normally be reached on Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725